                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                                     JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-8191 FMO (Ex)                                  Date    October 30, 2018
 Title             Yvonne Mejia v. Pier 1 Imports, Inc., et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                            None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Remanding Action

        On August 14, 2018, Yvonne Mejia (“plaintiff”) filed a Complaint in the Ventura County
Superior Court against Pier 1 Imports, Inc. (“Pier 1”) and Karen Roberts (“Roberts”) (collectively,
“defendants”). (See Dkt. 1, Notice of Removal (“NOR”) at ¶¶ 1-2; Dkt. 1-1, Complaint). Among
other claims, plaintiff asserted a claim for negligence against Roberts. (See Dkt. 1-1, Complaint
at ¶¶ 22-26). On September 21, 2018, defendants removed the action on diversity jurisdiction
grounds pursuant to 28 U.S.C. §§ 1332 and 1441. (See Dkt. 1, NOR at ¶ 6). Having reviewed
the pleadings, the court hereby remands this action to state court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

                                            LEGAL STANDARD

         In general, “any civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the defendants, to the
district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears the burden of establishing that
removal is proper. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam) (“The
strong presumption against removal jurisdiction means that the defendant always has the burden
of establishing that removal is proper.”) (internal quotation marks omitted); Abrego Abrego v. The
Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
canonical rule that the burden on removal rests with the removing defendant”). Moreover, if there
is any doubt regarding the existence of subject matter jurisdiction, the court must resolve those
doubts in favor of remanding the action to state court.1 See Gaus, 980 F.2d at 566 (“Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”).

       Indeed, “[i]f at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see Kelton Arms Condo.


         1
         An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.         CV 18-8191 FMO (Ex)                                   Date    October 30, 2018
 Title            Yvonne Mejia v. Pier 1 Imports, Inc., et al.

Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter
jurisdiction may not be waived, and, indeed, we have held that the district court must remand if
it lacks jurisdiction.”); Washington v. United Parcel Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal.
2009) (a district court may remand an action where the court finds that it lacks subject matter
jurisdiction either by motion or sua sponte).

                                              DISCUSSION

       The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. In other words, plaintiff
could not have originally brought this action in federal court, as plaintiff does not competently
allege facts supplying diversity jurisdiction.2 Therefore, removal was improper. See 28 U.S.C. §
1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only
state-court actions that originally could have been filed in federal court may be removed to federal
court by the defendant.”) (footnote omitted).

       When federal subject matter jurisdiction is predicated on diversity of citizenship, see 28
U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar Inc.
v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction statute
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant”). Pier 1 has shown that it is not a citizen of California and plaintiff is a citizen of
California. (See Dkt. 1, NOR at ¶¶ 7-8). Like plaintiff, Roberts also appears to be a citizen of
California. (See id. at ¶¶ 8-11) (not setting forth Roberts’s citizenship). Defendants assert,
however, that Roberts is a sham defendant and therefore her citizenship should be disregarded
for purposes of diversity jurisdiction. (See id. at ¶¶ 11-19).

       “If a plaintiff fails to state a cause of action against a resident defendant, and the failure is
obvious according to the well-settled rules of the state, the joinder is fraudulent and the
defendant’s presence in the lawsuit is ignored for purposes of determining diversity.” United
Comput. Sys., Inc. v. AT & T Corp., 298 F.3d 756, 761 (9th Cir. 2002) (internal quotation marks
omitted). “It is only where the plaintiff has not, in fact, a cause of action against the resident
defendant, and has no reasonable ground for supposing he has, and yet joins him in order to
evade the jurisdiction of the federal court, that the joinder can be said to be fraudulent, entitling
the real defendant to a removal.” Albi v. Street & Smith Publ’ns, 140 F.2d 310, 312 (9th Cir. 1944)
(footnote omitted); see Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015) (“[J]oinder is
fraudulent when a plaintiff’s failure to state a cause of action against the resident defendant is
obvious according to the applicable state law.”). The defendant must show by “clear and
convincing evidence” that the plaintiff does not have a colorable claim against the alleged sham
defendant. See Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)


         2
             Defendants seek only to invoke the court’s diversity jurisdiction. (See, generally, Dkt. 1,
NOR).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-8191 FMO (Ex)                                    Date    October 30, 2018
 Title          Yvonne Mejia v. Pier 1 Imports, Inc., et al.

(“Fraudulent joinder must be proven by clear and convincing evidence.”); see also Mireles v. Wells
Fargo Bank, N.A., 845 F.Supp.2d 1034, 1063 (C.D. Cal. 2012) (“Demonstrating fraudulent joinder”
requires showing that “after all disputed questions of fact and all ambiguities . . . are resolved in
the plaintiff’s favor, the plaintiff could not possibly recover against the party whose joinder is
questioned.”) (emphasis in original); Vasquez v. Bank of Am., N.A., 2015 WL 794545, *4 (C.D.
Cal. 2015) (finding defendants had not met the “heavy burden of persuasion to show to a near
certainty that joinder was fraudulent” because plaintiff could amend complaint to state at least one
valid claim) (internal quotation marks omitted). Indeed, “[a] defendant invoking federal court
diversity jurisdiction on the basis of fraudulent joinder bears a heavy burden since there is a
general presumption against [finding] fraudulent joinder.” Grancare, LLC v. Thrower, 889 F.3d
543, 548 (9th Cir. 2018) (internal quotation marks omitted).

        The court finds that defendants have failed to meet their “heavy burden” of demonstrating
fraudulent joinder by clear and convincing evidence. See Grancare, 889 F.3d at 548. Defendants
contend that plaintiff cannot state a claim against Roberts when the true facts are disclosed. (See
Dkt. 1, NOR at ¶¶ 11-19). However, this is an insufficient ground upon which to disregard the
negligence claim against Roberts for purposes of diversity jurisdiction. See Padilla v. AT & T
Corp., 697 F.Supp.2d 1156, 1159 (C.D. Cal. 2009) (“[A] defendant seeking removal based on an
alleged fraudulent joinder must do more than show that the complaint at the time of removal fails
to state a claim against the non-diverse defendant.”); Munoz v. Lab. Corp. of Am., 2015 WL
4507104, *1 (C.D. Cal. 2015) (“Even where presently deficiently pled, where Plaintiffs may amend
[the] claim to cure any arguable defects, it may not be said that it is impossible for them to state
a claim against [the defendant].”) (emphasis in original); Gebran v. Wells Fargo Bank, N.A., 2016
WL 7471292, *5 (C.D. Cal. 2016) (explaining that a court must look at whether plaintiff has a
cause of action against an alleged defendant “rather than inquire whether [the] defendant[] could
propound defenses to an otherwise valid cause of action”). At this juncture, it cannot be said that
the state court would find the claim to be inadequately pled or that plaintiff would be unable to
amend the Complaint to the state court’s satisfaction. See Hunter v. Philip Morris USA, 582 F.3d
1039, 1046 (9th Cir. 2009) (“[I]f there is a possibility that a state court would find that the complaint
states a cause of action against any of the resident defendants, the federal court must find that
the joinder was proper and remand the case to the state court.”); Allen, 784 F.3d at 634 (same).
As such, defendants cannot show that it is “obvious according to the well-settled [law of
California]” that plaintiff cannot state a claim against Roberts. See United Comput. Sys., Inc., 298
F.3d at 761; Allen, 784 F.3d at 634 (“[J]oinder is fraudulent when a plaintiff’s failure to state a
cause of action against the resident defendant is obvious according to the applicable state law.”).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that defendants have met their heavy burden of
showing that Roberts was fraudulently joined. Because Roberts appears to be a citizen of
California, there is no basis for diversity jurisdiction, and the court lacks subject matter jurisdiction
over this matter.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-8191 FMO (Ex)                                  Date     October 30, 2018
 Title          Yvonne Mejia v. Pier 1 Imports, Inc., et al.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Ventura, 800 S. Victoria Ave., Ventura, CA 93009, for lack of subject
matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

                                                                                00     :    00
                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
